                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION

WILLIAM CHARLES FREDERICK CASE NO. 6:17-CV-00826 SEC P
#730193
VERSUS                                    JUDGE MICHAEL J. JUNEAU


ST. MARY PARISH LAW       MAGISTRATE JUDGE WHITEHURST
ENFORCEMENT CENTER, ET AL


                                      JUDGMENT

      For the reasons contained in the Report and Recommendation of the

Magistrate Judge filed previously herein, noting the absence of objections thereto,

and concurring with the Magistrate Judge’s findings under the applicable law;

      IT IS ORDERED, ADJUDGED AND DECREED that all claims against

defendants St. Mary Parish Law Enforcement Center, Sheriff Mark Hebert, Danny

Faulks, Nathan Jones and Nurse Lori be DISMISSED WITH PREJUDICE as

frivolous and for failure to state a claim on which relief can be granted, under 28

U.S.C. § 1915(e)(2)(B)(i) and (ii).

      IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all

claims relating to Wanda Jackson allowing a detainee into the cell block with

Plaintiff, prison officials opening incoming mail, and all complaints involving the

prison grievance process be DISMISSED WITH PREJUDICE as frivolous and
for failure to state a claim on which relief can be granted, under 28 U.S.C. §

1915(e)(2)(B)(i) and (ii).



       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 12th day of

 March, 2020.


                                       MICHAEL J. JUNEAU
                                       UNITED STATES DISTRICT JUDGE
